Citation Nr: 1036931	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for hepatitis C.  


FINDING OF FACT

The Veteran's hepatitis C is at least as likely as not the result 
of his period of active service.  


CONCLUSION OF LAW

The Veteran's current hepatitis C was incurred in his active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
cirrhosis of the liver, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  Satisfactory 
evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
The provision does not establish a presumption of service 
connection.  Rather, it eases a combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to which 
the current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  Both 
of those inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996). 

The Veteran alleges that he contracted the hepatitis C virus in 
service due to risk factors such as inoculation by air gun, high-
risk sexual activity, and exposure to the blood of wounded combat 
troops in Vietnam.  Service personnel records show that the 
Veteran received a Bronze Star Medal for heroism in ground 
combat, which is an award that is indicative of participation in 
combat operations.  They also reveal that on August 18, 1968, 
when two friendly units ran low on ammunition during an enemy 
attack in Vietnam, the Veteran exposed himself to intense enemy 
fire in order to obtain the needed ammunition for the units.  
Although the Veteran's service records do not specifically show 
that he was wounded and aided wounded soldiers during the August 
1968 combat operation, the Board finds that incurring wounds, 
however minor, during an enemy attack and being exposed to 
contaminated blood when handling wounded and dying soldiers is 
consistent with the circumstances and conditions of combat.  
Therefore, the Board concedes that the Veteran was exposed to 
contaminated blood in service.  While the Veteran's military 
duties show that he was likely exposed to the contaminated blood 
of wounded combat troops in Vietnam, in order to establish 
service connection, there still needs to be a medical nexus 
linking his current hepatitis C to the in-service contaminated 
blood exposure. 

Post-service VA medical records dated from January 2001 to 
October 2003 show that the Veteran received intermittent 
treatment for grade 4 chronic hepatitis C and stage 4 
micronodular cirrhosis.

On VA examination in June 2009 and addendum in September 2009, 
the examiner noted that the Veteran had been diagnosed with 
hepatitis C in 1997 and that in 2002, he was diagnosed with 
chronic hepatitis and stage 4 micronodular cirrhosis after 
undergoing a liver biopsy.  The Veteran complained of feeling 
daily fatigue, malaise, weakness, and depression.  He reported 
being on medication for his disability.  Examination revealed a 
10 percent weight gain compared to the baseline.  There was no 
evidence of malnutrition, and abdominal examination was normal.  
The Veteran's liver enzymes were within normal limits as well.  
The examiner diagnosed the Veteran with hepatitis C with stage 4 
cirrhosis of the liver that was most likely secondary to the 
hepatitis C.  The examiner opined that the most likely cause for 
the Veteran's hepatitis C was combat-related blood exposure from 
when the Veteran was wounded in combat during service and then 
exposed to blood from helping wounded soldiers.  The VA 
examiner's rationale for the opinion was based on medical 
literature and the fact that the hepatitis C virus was largely 
transmitted parenterally.   

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The Board finds that the June 2009 VA medical opinion and 
subsequent September 2009 addendum finding that the Veteran's 
hepatitis C was due to his exposure to blood during combat during 
his period of active service is probative and persuasive based on 
the examiner's comprehensive review of the claims file, thorough 
and detailed examination of the Veteran, and adequate rationale 
for the opinion.  Moreover, there are no contrary competent 
medical opinions of record.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for hepatitis C 
is warranted.  As the Veteran served in combat during the Vietnam 
War, and the evidence shows that it is at least as likely as not 
that the Veteran currently has hepatitis C that was incurred in 
combat circumstances during service, the claim must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

Service connection for hepatitis C is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


